Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5093622 (“Balkman”).
Regarding claim 1, Balkman teaches a buried utility locator (that of figs 2 and 3), comprising: a plurality of magnetic field sensing antenna coils (54-60); and a signal processing circuit (62-72) including: a plurality of receiver channel circuits (the UH, UV, LV, LH circuits) having inputs operatively coupled to corresponding outputs of the magnetic field sensing antenna coils for receiving output signals from the antenna coils (as shown); a multiplexing circuit (62) operatively coupled to outputs of the receiver channel circuits (as shown) for time division multiplexing the receiver channel circuit outputs (column 5, lines 5-8) and providing multiplexed output signals (column 5, lines 5-51); one or more connected amplifiers (70), with at least one connected amplifier operatively coupled to an output of the multiplexing circuit (as shown); one or more analog-to-digital converters (72) operatively coupled to outputs of the one or more 
Regarding claim 9, Balkman teaches a plurality of the signal processing circuits operatively coupled to outputs of the plurality of antenna coils (each of the circuit pathways connected to from the antennas to the microprocessor can be considered one of a plurality of signal processing circuits).

Allowable Subject Matter
Claim 13-22 are allowed.
Claims 2-8 and 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claims is the inclusion of limitations similar to the limitation

or
single-endedly coupling outputs from the receiver channel circuits to ground
in the context of the claims, which limitations and context are not found together in the prior art references. While the PCT written opinion dated 2020-10-01 vaguely alleges that the number and arrangement of antenna coils is merely one of several straightforward possibilities, the written opinion cites no art for this allegation and the undersigned examiner knows of none that is applicable to the context of the invention. In addition, while the same written opinion vaguely alleges that claim 14 is rejected for the same reasons as claim 1, claim 14 includes one of the above limitations, while claim 1 does not. In addition, contrary to the assertion of the written opinion, D2 does not teach the limitation of claim 4, given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.